•Robinson, J.,
delivered the opinion of the Court.
This is an appeal from the judgment of the Court below, overruling a motion to quash a writ of attachment.
Sec. 3, Art. 10 of the Code provides, “that every person who shall actually run away, abscond, or fly from justice, or secretly remove himself from his place of abode, with intention to evade the payment of his just debts, or to injure or defraud his creditors, shall be considered as having absconded.”
It is not necessary that the debtor should actually leave the State, to'entitle a creditor to a writ of attachment. If he absconds or flies from justice, or secretly removes from his usual place of residence, with the intent to evade the payment of his debts, or to injure or defraud his creditors, he is declared by the statute as having absconded. Field, et al. vs. Adreon, et al., 7 Md., 209.
The fact that the appellant was a registered voter in Washington County, and had voted at the November election of 1873, was not sufficient, in our opinion, to overcome the proof offered on the part of the appellee tending to prove that the appellant had left his usual place of residence or had concealed himself for the purpose of avoiding process, and with intent thereby to evade.the payment of his debts.
The motion to quash was properly overruled.

Judgment affirmed.